                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DAVID D. HARRIS,                                   Case No. 19-cv-03166-SI
                                   8                   Plaintiff,
                                                                                           JUDGMENT
                                   9            v.

                                  10    DIRECTOR OF CORRECTIONS,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13         This action is dismissed because it is legally frivolous.

                                  14

                                  15         IT IS SO ORDERED AND ADJUDGED.

                                  16

                                  17   Dated: December 2, 2019

                                  18                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
